Citation Nr: 0708092	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-24 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a stomach disability 
manifested by nausea, stomach pain, diarrhea, and 
constipation, including as secondary to prescribed 
medications for service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1973, and from March 1987 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified before a 
Decision Review Officer (DRO) at the RO in October 2004.  The 
veteran withdrew his request for a hearing before a Veterans 
Law Judge (VLJ) in March 2005. 


FINDINGS OF FACT

The veteran does not exhibit a chronic stomach disability 
that is related to service or a service-connected disability, 
including medications taken for service-connected disability.  


CONCLUSION OF LAW

A stomach disability was not incurred or aggravated during 
active military service, and is not proximately due to or the 
result of service-connected disability.  38 C.F.R. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA for service connection claims in a March 
2003 letter and for secondary service connection claim in the 
June 2004 statement of the case (SOC).  The March 2003 letter 
and June 2004 SOC informed the veteran to send any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate the claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains a RO hearing 
transcript, VA outpatient treatment records, a November 2004 
VA examination report, private medical records, and service 
medical and service personnel records, including the 
veteran's DD214s and DD215.  The Board finds that VA has 
satisfied its duty to notify and to assist.  All obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for a stomach disability manifested by nausea, 
stomach pain, diarrhea, and constipation.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West  2002).   Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Service connection may be established on a secondary basis 
where the evidence shows (1) that a current disability exists 
and (2) that the current disability was either (a) caused by 
or (b) aggravated by a service connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 
3.310(a) (2006).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran advances separate arguments for service 
connection claim.  In his original service connection claim, 
the veteran asserted that he developed a stomach disability 
in reaction to his taking prescribed medications for his 
service-connected disabilities, including medications for his 
post-traumatic stress disorder (PTSD).  In his notice of 
disagreement, the veteran asserted that his stomach 
disability is due directly to his nerve condition, or PTSD.  
In his substantive appeal, the veteran claimed that his 
stomach disability was related to his active military service 
in Vietnam.

Before determining the etiology of the veteran's stomach 
problems manifested by nausea, stomach pain, diarrhea, and 
constipation, the Board must first determine whether these 
symptoms have resulted in a permanent disability.  This 
question was specifically addressed in a November 2004 VA 
examination report.  

In a November 2004 VA examination report, the physician 
indicated that an upper gastrointestinal series (GI) 
performed in November 2004 revealed no stomach abnormalities, 
other than a small hiatal hernia.  The physician indicated 
that the veteran did not elect to have an air contrast barium 
enema performed in order to determine if any morphological 
changes exist in the colon.  

The November 2004 physician indicated that the veteran's 
symptoms of nausea, stomach pain, diarrhea, and constipation 
were related to one or more of the medications that he was 
taking for his service-connected disabilities.  However, 
taking these medications has not resulted in a permanent 
anatomical condition.  The physician opined that given the 
results of the upper GI, there is no evidence of permanent or 
transient morphological damage to the gastric mucosa as a 
result of the medications.  There is no evidence of pathology 
in this case, according to the physician. 

The Board finds the November 2004 VA examination report to be 
probative evidence as it was based upon a review of the 
claims folder and examination of the veteran.  The physician 
also substantiated his opinion with objective evidence, 
specifically the findings from the upper GI series report 
dated in November 2004.  

Based upon the medical evidence, particularly the November 
2004 VA examination report, the Board finds no permanent 
disability resulting from the veteran's stomach problems 
manifested by nausea, stomach pain, diarrhea, and 
constipation.  While the November 2004 VA physician found 
that the veteran's current symptoms of nausea, stomach pain, 
and diarrhea could be related to one or more of the 
medications that he is presently taking for his service-
connected conditions, these symptoms are not resulting in any 
permanent disability.  There was no suggestion that the 
hiatal hernia found on the upper GI was related to service or 
a service-connected disability.  

Although the veteran contends that his stomach problems 
manifested by nausea, stomach pain, diarrhea, and 
constipation have resulted in a permanent disability, the 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is competent to state that he is 
experiencing symptoms of nausea, stomach pain, diarrhea, and 
constipation.  The Board is also aware of the veteran's 
assertion that he was instructed by physicians to the 
medications that cause his symptoms of nausea, stomach pain, 
diarrhea, and constipation.  Regardless, as noted above, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

The medical records do show that the veteran was treated for 
irritable bowel syndrome (IBS) in the past.  However, the 
veteran testified before the DRO that his IBS symptoms are 
different and separate from his nausea, stomach pain, 
diarrhea, and constipation.  Furthermore, the November 2004 
VA physician opined that these symptoms have not resulted in 
any permanent disability, including IBS, based on evaluation 
of the veteran and review of the claims folder, including 
objective testing.    

In a written statement, the veteran indicated that he could 
not tolerate the lower GI test offered by the November 2004 
VA physician and therefore, elected not to have one 
performed, and that decision was within his rights.  However, 
the law requires a showing of a disability before service 
connection can be granted.  Results from a possible lower GI 
test are unknown as the testing did not occur; however, the 
evidence of record, particularly the findings from the 
November 2004 VA examination report, show that the veteran's 
stomach problems manifested by nausea, stomach pain, 
diarrhea, and constipation have not resulted in a permanent 
disability.

Based upon the above, the preponderance of the evidence is 
against the veteran's service connection claim for stomach 
disability manifested by nausea, stomach pain, diarrhea, and 
constipation, including as secondary to prescribed 
medications.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran; the benefit-of-the- doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Stomach disability manifested by nausea, stomach pain, 
diarrhea, and constipation, including as secondary to 
prescribed medications is denied.   



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


